Citation Nr: 1329415	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-06 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing eligibility to VA death 
benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from November 1951 
to October 1953.  He died in December 1980.  

The present matter comes to the Board of Veterans' Appeals 
(Board) following a January 2011 decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.  

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran died in December 1980.  

2.  The appellant remarried in November 1982, prior to her 
55th birthday, and remained married until December 2006.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for death 
benefits have not been met.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. §§ 3.50, 3.55 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
death benefits.  She filed an initial application for VA 
death benefits (VA Form 21-534) in October 2010.  

The appellant married the Veteran in July 1956 and remained 
married to him until his death in December 1980.  The 
appellant has reported that she remarried in November 1982 
and remained married to her second husband until December 
2006 at which time she and her second husband divorced.  
(While a copy of the appellant's divorce decree associated 
with her second marriage is of record, a marriage 
certificate documenting her remarriage in November 1982 is 
not associated with the claims folder.)  

Generally, a veteran's surviving spouse is eligible for VA 
benefits, including dependency and indemnity compensation 
(DIC), death pension benefits, and accrued benefits, when a 
veteran dies.  A "surviving spouse" is a person who was the 
spouse of the veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and has not 
since remarried.  See generally 38 U.S.C.A. § 101(3), (31); 
38 C.F.R. § 3.50(b).  

The exceptions to the general rules noted above, in 
particular remarriage of a surviving spouse, are provided at 
38 C.F.R. § 3.55.  In pertinent part, the regulation 
provides that on or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided 
that the marriage has been terminated by death, or has been 
dissolved by a court with basic authority to render divorce 
decrees unless the Department of Veterans Affairs determines 
that the divorce was secured through fraud by the surviving 
spouse or by collusion.  38 C.F.R. 3.55(a)(2).  

Also, on or after January 1, 1971, the fact that a surviving 
spouse has lived with another person and has held herself 
out openly to the public as a spouse of such other person 
shall not bar the furnishing of benefits to her after she 
terminates the relationship, if the relationship terminated 
prior to November 1, 1990. 38 C.F.R. 3.55(a)(5).  

Furthermore, a surviving spouse who remarries after the age 
of 55, but before December 6, 2002, may be eligible for 
benefits relating to medical care for survivors and 
dependents only if the application for such benefits was 
received by VA before December 16, 2004.  38 C.F.R. 
3.55(a)(9)(ii).  Otherwise, a surviving spouse who remarried 
after the age of 57, but before December 16, 2003, may be 
eligible for DIC under 38 U.S.C. § 1311, medical care for 
survivors and dependents, educational assistance, or housing 
loans only if the application for such benefits was received 
by VA before December 16, 2004.  38 C.F.R. 3.55(a)(10)(ii).

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j) (2013).  Photocopies of documents necessary to 
establish birth, death, marriage or relationship under the 
provisions of 38 C.F.R. §§ 3.205 through 3.215 (2013) are 
acceptable as evidence if VA is satisfied that the copies 
are genuine and free from alteration.  38 C.F.R. § 3.204(c) 
(2013).  In the present case, evidence of the appellant's 
marriage to the Veteran in July 1956 consists of what 
appears to be a Jewish marriage contract or Ketubah.  It is 
considered generally a spiritual, but not necessarily a 
legal, document.  Otherwise, the record on appeal does not 
reflect a copy of a state marriage license.  Notwithstanding 
this fact, the Board finds the evidence reasonably supports 
that the appellant was married to the Veteran.  See 
38 C.F.R. § 3.205 (2013) (Proof of marriage).  

As noted above, the appellant has reported that after the 
death of the Veteran in December 1980 she remarried in 
November 1982.  As a surviving spouse is defined by law as a 
person who has not remarried, her marriage to her second 
husband bars the appellant from eligibility for status as 
the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) 
(surviving spouse means . . . a person . . . who has not 
remarried); 38 C.F.R. § 3.50(b)(2) (surviving spouse means a 
person . . . who . . ., except as provided in § 3.55, has 
not remarried).  Thus, under the general definition of a 
surviving spouse, once the appellant remarried in November 
1982 (even though she later divorced her second husband in 
December 2006), she no longer had the status of a surviving 
spouse of the Veteran for purposes of VA death benefits.  

The only exceptions to the aforementioned classification are 
those provided in 38 C.F.R. § 3.55, noted above, none of 
which the appellant has met.  While she remarried on or 
after January 1, 1971, the marriage continued until December 
2006 and thus was not terminated prior to November 1, 1990.  
See 38 C.F.R. § 3.55(a)(2), (5).  Additionally, based on the 
appellant's reporting of her birth date in her application 
for benefits (VA Form 21-534), the appellant's remarriage in 
November 1982 was prior to her 55th birthday and her 
application for death benefits (VA Form 21-534) was received 
after December 16, 2004.  See 38 C.F.R. 3.55(a)(9)(ii), 
(10)(ii).  

Therefore, as the law is dispositive of the issue on appeal, 
the appellant's claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  Based on the undisputed facts of 
this case and the applicable law, the appellant cannot be 
recognized as the surviving spouse of the Veteran for 
purposes of establishing eligibility for VA death benefits.  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA death benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


